Citation Nr: 0004564	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for disability of the 
right elbow.  

2.  Entitlement to service connection for disability of the 
right shoulder.

3. Entitlement to service connection for a right hand 
disability.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active miliary duty from June 1953 to 
May 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from September 1993 and June 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

In October 1996, the Board entered an appellate decision that 
denied the issues set forth on the decision title page.  
Thereafter, the RO recognized that the veteran's April 1996 
request for a second personal hearing had not been forwarded 
to the Board prior to, or during, its review of the claims.

In June 1997, the veteran was afforded a hearing before the 
undersigned Board member and a Board decision, dated the same 
month, vacated the October 1996 Board decision.  In July 
1997, the Board remanded the veteran's claims to the RO for 
further evidentiary development. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has a right elbow disability, 
including osteoarthritis.  His right elbow pain has not 
been shown to be due to or the result of the service-
connected right wrist disability and it has not been 
aggravated by that disorder.

3. The veteran's diagnosed disability of the right shoulder, 
osteoarthritis, has not been shown to be due to or the 
result of the service-connected right wrist disability; 
nor has it been aggravated thereby.

4. The veteran does not currently have a distinct, diagnosed 
right hand disability, and his complaints of right hand 
pain have not been shown to be due to or the result of the 
service-connected right wrist disability, or aggravated 
thereby.


CONCLUSIONS OF LAW

1. Service connection for a disability of the right elbow or 
right shoulder is not in order as no disability which was 
incurred in or aggravated by service; due to or the 
proximate result of a service-connected disability or 
aggravated by a service connected disability is present.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

2. Service connection for a disability of the hand is not in 
order as no disability which was incurred in or aggravated 
by service; due to or the proximate result of a service-
connected disability or aggravated by a service connected 
disability is present.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a disability of the 
right elbow and right shoulder and for a right hand 
disability.  His primary contention is that he has such 
disorders and that they are secondary to his service-
connected right wrist disability.  The Board finds that the 
veteran's claims are plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to these claims and, to that end, in July 1997, it 
remanded the veteran's case to the RO to afford him the 
opportunity for further VA examination.  The examination 
report and additional evidence submitted by the veteran are 
associated with the claims file and no further assistance to 
him is required in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the veteran expressed a concern 
regarding the adequacy of the December 1997 VA orthopedic 
examination of his right wrist, shoulder and elbow.  The 
Board finds that the examination, when considered in 
conjunction with the other medical evidence of record, 
provides sufficient information regarding the veteran's 
medical history, clinical findings and diagnoses for the 
Board to reach a fair determination.  The Board is satisfied 
that all necessary development has been completed.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board 
has fact- finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Factual Background

Service medical records are negative for report of a right 
hand, shoulder or elbow disorder.  The records show that the 
veteran fractured his right wrist and, in April 1954, 
underwent surgery during which the distal fragment of his 
fractured right navicular bone was excised.

Post service, an April 1957 statement from B.L. Ludwig, D.O., 
is to the effect that the veteran had 30 percent limitation 
of motion in his right wrist.  Limitation of right wrist 
motion was confirmed in a May 1957 VA examination.  X-rays 
showed post-traumatic arthritis at the carpo-radial 
articulation.  

In a May 1957 rating decision, the RO granted service 
connection for traumatic arthritis of the right wrist and 
assigned a compensable disability evaluation.

In March 1987, the veteran sought treatment from Ronald B. 
Irwin, M.D., on referral from Carl Karoub, M.D.  When 
examined, the veteran had been unable to work due to right 
elbow pain.  X-rays were evaluated as showing degenerative 
changes in the right wrist, elbow and shoulder.  Dr. Irwin 
speculated that the veteran had mild bursitis in his shoulder 
and diagnosed right lateral epicondylitis with pain at the 
lateral epicondyle and resisted hyperextension at the wrist.  
A tennis elbow cuff was recommended.

According to an April 1987 statement, Irwin H. Estrine, D.O., 
treated the veteran for right wrist, elbow and shoulder pain 
the same month.  Dr. Estrine noted that a radiographic survey 
revealed right acromioclavicular arthritis, a suggestion of 
narrowing of the radial head capitellar interface of the 
right elbow and remnants of an ancient carpal lunate injury 
of in-service origin.  On examination, Dr. Estrine found that 
the veteran's right hand grip was diminished in comparison to 
his left-hand grip.  There was also a 1.5-centimeter (cm.) 
diminution in girth of the proximal right forearm.  In Dr. 
Estrine's opinion, the veteran had been favoring his right 
upper extremity.  There was forearm atrophy incident to an 
avulsion fracture, with cystic formation and degenerative 
changes and diminution of the joint space between the latter 
carpal bones and the distal radius.  The veteran had been out 
of work for several weeks due to epicondylitis of his right 
elbow.  The doctor further commented that compensatory 
activity of the veteran's wrist culminated in diminution of 
the radial capitellar articular space which suggested early 
chondral erosion. 

In August 1988, the veteran underwent VA examination.  X-rays 
and clinical findings confirmed right wrist arthritis and 
limitation of motion.  

According to records dated from April 1992 to September 1993, 
the veteran saw Jeffrey Shapiro, M.D., regarding progressive 
right wrist, elbow and shoulder pain.  When seen in April 
1992, the clinical impression was rotator cuff tendonitis 
with calcific tendonitis and acromioclavicular arthritis, 
right shoulder; lateral epicondylitis, right elbow; and 
radial carpal arthritis, status post remote right scaphoid 
fracture.  Dr. Shapiro noted that the veteran's right elbow 
would probably respond favorably to a wrist arthrodesis, as 
it would relax his extensor musculature at the lateral 
epicondyle.  When seen in September 1992 in preparation for 
wrist surgery, the veteran described right wrist pain since a 
sports injury in service.  His past medical history included 
arthritis.  Examination revealed that the veteran could move 
all extremities except for the right wrist, which showed some 
limitation of motion. 

According to treatment records from Thomas D. Magnell, M.D., 
the veteran was first examined in January 1993 with 
complaints of right wrist pain due to an injury sustained in 
service.  On examination, the veteran had good motion of the 
shoulder and elbow.  Private hospital records dated in 
February 1993 reflect that he underwent an arthrodesis of the 
right wrist.  

In February 1993, the veteran filed a claim of entitlement to 
service connection for arthritis of the right shoulder and 
right elbow.

A March 1993 VA examination report reflects that the examiner 
was unable to perform a comprehensive examination as the 
veteran's fingers were swollen from recent surgery.  A 
diagnosis of status post right traumatic arthritis, with 
recent fusion or arthrodesis of the carpal radial joint was 
made.  

In July 1993, the veteran underwent a VA orthopedic 
examination.  He complained of feeling forced to overutilize 
his right shoulder as a result of recent right wrist fusion 
and said he took medication for right shoulder and elbow 
pain.  The veteran described difficulty at work and said 
without full range of motion of his right wrist, he had to 
use his elbow and shoulder to hammer.  The VA examiner 
described, at length, the veteran's limitations regarding the 
service-connected right wrist disability.  X-rays of the 
right elbow revealed minimal degenerative joint disease.  X-
rays of the right shoulder disclosed minimal hypertrophic 
marginal lipping of the glenoid fossa and minimal 
degenerative joint disease involving the acromioclavicular 
joint.  The pertinent diagnoses were osteoarthritis of the 
right shoulder and right elbow, a bone cyst of the proximal 
humerus, status post fusion of the right wrist and an 
undetermined tremor of the right thumb.

Thereafter, in September 1993, the RO increased the veteran's 
right wrist disability evaluation and denied his claim of 
entitlement to service connection for arthritis of the right 
elbow and right shoulder.  He appealed; claiming that his 
elbow and shoulder disorders were due to his service-
connected right wrist disability.

According to records and statements dated from February to 
August 1994, Dr. Magnell treated the veteran for post-
traumatic arthritis of the right wrist and the veteran 
underwent removal of a deep plate of the right wrist in 
February 1994.  Dr. Magnell stated that the veteran was not 
to work for three months after that procedure.  Further, a 
February 1994 office record indicates that the veteran said 
he fell two weeks earlier and apparently injured his left 
(right?) shoulder at that time.  X-rays showed mild 
degenerative changes at the AC (acromioclavicular) joint.  
When seen in April 1994, the veteran was doing very nicely 
and told the doctor he was beginning to swing a golf club.  
The veteran had some right hand discomfort.  He was advised 
to resume full activities.  The shoulder problem noted in 
February had improved but it was further noted that he was 
beginning to develop some symptoms on the left.    

In April 1995 Dr. Magnell again evaluated the veteran's right 
hand.  Dr. Magnell said that, while the veteran appeared to 
do well regarding his wrist fusion, he had developed problems 
relating to his right thumb and right ring finger.  The 
veteran reported difficulty holding objects and experienced 
shocking-type pain in his right thumb and mild discomfort in 
his right ring finger.  Examination revealed no tenderness at 
the carpometacarpal joint or over the flexor pollicis longus.  
The primary area of tenderness was over the ulnar 
neurovascular bundle with a mild Tinel's sign about the MP 
(metacarpal phalangeal) joint.  X-rays of the veteran's thumb 
and hand showed some mild degenerative changes, but no 
obvious bony changes.  (Right) wrist x-rays demonstrated that 
the arthrodesis had incorporated well and that the veteran 
had good maintenance of the basal joint.  Dr. Magnell said, 
"this is probably related to the fact that [the veteran] has 
changed position due to his wrist fusion."

In April 1995, the veteran filed a claim for service 
connection for a right hand condition secondary to his 
service-connected right wrist disability.

The veteran underwent VA examination of the hand, thumb and 
fingers in June 1995.  He complained that for the past six 
months he was unable to hold a tool in his right hand due to 
sharp pain in his thumb and near his fourth finger and said 
he often dropped pencils.  The veteran also complained of 
right elbow and shoulder pain.  Examination of the right 
shoulder revealed no deformity or swelling, but some 
tenderness over the acromioclavicular joint.  Range of motion 
was slightly limited.  The veteran's right elbow was normal 
looking with full range of motion and power.  Examination of 
the right hand showed a post-surgical scar.  The veteran's 
wrist was stiff, but his fingers moved freely without and 
without pain.  There was a small lump at the base of the 
right thumb and hard tissue at the base of the 4th metacarpal 
head in the palm.

Further, x-rays showed solid fusion of the radiocarpal joint 
but no arthritis of the thumb or carpal-metacarpal joints.  
There were degenerative changes of the acromioclavicular 
joint of the right shoulder.  The veteran's right elbow was 
normal.  The VA examiner diagnosed status post fusion of the 
right wrist, tendonitis of the right thumb, possible neuroma 
of the digital nerve of the right thumb, degenerative 
arthritis of the right acromioclavicular joint and a normal 
right elbow.  The physician concluded that the veteran's 
recent right pain thumb was "...related to his use of the hand 
with hard objects like hard grip and pressure not necessarily 
secondary to wrist fusion."  Additionally, the doctor 
commented that the veteran's right elbow was normal and that 
the arthritis in his right shoulder was not related to his 
wrist fusion.

In a brief August 1995 note, Dr. Magnell again expressed his 
opinion that the veteran's increasing symptoms were secondary 
to his wrist fusion. 

The veteran underwent VA orthopedic examination in December 
1995.  Examination disclosed a fused right wrist, a definite 
Dupuytren's contracture in the right palm and a small, firm 
nodule at the base of the thumb on the palmar side.  Nerve 
conduction studies and an EMG (electromyography) study were 
consistent with ulnar nerve entrapment at the right elbow.  
The VA examiner diagnosed surgical fusion of the right wrist; 
Dupuytren's contracture (palmar fibrosis) of the right palm, 
unrelated to the wrist fusion; probable fibrosis of the 
flexor tendon and tendon sheath of the right thumb, unrelated 
to the wrist fusion; and ulnar nerve entrapment.

At his June 1997 Board hearing, and at his November 1995 
personal hearing at the RO, the veteran testified that he 
underwent surgery for a broken wrist in service and, in 1993, 
underwent fusion to treat wrist pain on the palm side of his 
wrist and hand.  The veteran said he had performed commercial 
and residential glasswork, including custom mirrors, for over 
forty years.  After his wrist fusion, the veteran had to 
adopt new hand positions to hold his tools.  He stated that 
this created over utilization of his thumb and caused an 
electric-like shock in his thumb and ring finger when he 
worked.  The veteran indicated that the pain caused him to 
drop tools and there was additional stress placed on his 
elbow by holding the tools in different positions.  He 
reported an inability to swing or bend his wrist that forced 
him to hammer in the same spot.  (During the hearings the 
veteran demonstrated the movements with tools that he 
brought.)  The veteran believed that his right hand condition 
was caused by the manner in which he was forced to use his 
tools following the wrist fusion.  Since the fusion, the 
veteran described right arm atrophy and lost grip strength 
and said he dropped pencils often and occasionally dropped 
glass.  He lost all lateral movement in his wrist and self-
medicated with Tylenol and aspirin.

At a December 1997 VA orthopedic examination the veteran 
complained of worsening pain and aching in his right shoulder 
and, to some extent, in his right elbow, especially after 
using his arm.  He said that the pain was worse at night, 
mostly aching in the shoulder and elbow and claimed it was 
because he had to turn his hand and arm in a different way 
due to the fusion of his wrist.  He also complained of 
occasional sharp pain radiating from his wrist joint up 
proximally towards his elbow.  Examination findings revealed 
that the veteran, who was right-handed, had good posture on 
standing.  His shoulders were symmetrical and level, with no 
muscle atrophy and the contour was normal without any 
deformity.  He complained of tenderness on palpation in the 
anterior part of the shoulder.  There was no abnormal 
neurological finding in the upper limb.  The circumference of 
the upper arm and forearm measured equal to the left side.  
Right elbow examination showed that it looked normal without 
any swelling or deformity.  Right wrist examination showed it 
was held in a neutral position and there appeared to be 
complete fusion of the wrist joint in a neutral position.  
Right hand and finger examination showed no atrophy of the 
muscles of the hand and felt normal.  

X-rays of the veteran's right shoulder revealed arthritis of 
the acromioclavicular joint, but were otherwise unremarkable.  
The right elbow appeared normal on x-ray, without evidence of 
arthritis.  X-rays of the right wrist showed a complete 
fusion between the radiocarpal and intercarpal joint with 
some osteoporosis noted.  Right hand x-rays were normal.  An 
EMG report described a normal conduction study of the right 
median and right ulnar nerve.  Diagnoses included status-post 
fusion of the right wrist joint; normal right elbow without 
any evidence of tendonitis or arthritis; acromioclavicular 
joint arthritis, symptomatic with shoulder motion; and normal 
right hand.  The VA orthopedic examiner reviewed the 
veteran's medical records and opined that surgical fusion of 
the wrist joint relieved most of the joint pain from the 
wrist.  However, there was arthritis of the acromioclavicular 
joint that was not secondary to the veteran's service-
connected wrist disability and was likely to produce symptoms 
on excessive use of the shoulder.  As to the veteran's elbow, 
the VA physician noted that there was full range of motion 
and no evidence of any tendinitis or arthritis.  The doctor 
said an EMG report was negative for any nerve entrapment in 
the hand, and hand function, including fingers and thumb, 
seemed to be within normal limits.

In a September 1998 memorandum, the VA physician who examined 
the veteran in December 1997 (and also in June 1995) opined 
that the veteran's right shoulder condition was not related 
to the service-connected right wrist fusion.  The doctor 
noted that the veteran was 64 years old and changes in the 
acromioclavicular joint were consistent with degenerative 
pathology for a person of that age.  According to the VA 
physician, the baseline manifestation was acromioclavicular 
joint arthritis that, by its own progressive nature, could be 
increasing in severity with the passage of time, without any 
influence or aggravation from the veteran's fused wrist.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
90 days or more during a period of war and arthritis becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The contentions advanced by the veteran relate the in-service 
injury and subsequent wrist fusion to his current right 
shoulder osteoarthritis and elbow and right hand conditions.  
The record does not show the presence of arthritis of the 
shoulder until at least three decades following separation.  
Arthritis of the shoulder was first shown in approximately 
the mid-1980s.  Moreover, the consistent diagnosis over the 
years has been degenerative arthritis not traumatic 
arthritis.  This is significant because the use of the term 
"degenerative" suggests that the arthritis of the right 
shoulder is not related to specific trauma, such as the 
injury to the wrist in service.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996).  The evidence of record shows that the 
veteran has been diagnosed with rotator cuff tendonitis and, 
more recently, with acromioclavicular joint arthritis.  More 
importantly, two VA examiners have concluded that the 
veteran's right shoulder arthritis is not related to the 
right wrist fusion.  In fact, in September 1998, the VA 
examiner who examined the veteran in June 1995 and December 
1997 and reviewed the entire medical record opined that the 
veteran's orthopedic condition was unrelated to the right 
wrist fusion.  This physician further noted that the veteran 
was 64 years old and changes in the acromioclavicular joint 
were consistent with degenerative pathology for a person of 
that age.  In the doctor's opinion, the baseline 
manifestation was arthritis of the acromioclavicular joint 
that progressed on its own merit and would be present in 
spite of wrist fusion.  The right shoulder arthritis was a 
consequence of a progress unrelated to the service-connected 
right wrist fusion, and there is no showing of an aggravation 
of the right shoulder by a service-connected disability such 
as to warrant service connection under Allen. 

The veteran also asserts that service connection is warranted 
for a right hand condition and osteoarthritis of the right 
elbow due to the service-connected right wrist condition.  
Although minimal degenerative joint disease was described on 
VA x-ray of the right elbow in July 1993, the two VA 
examiners, in June and December 1995 and in December 1997, 
diagnosed a normal right elbow, based on clinical examination 
and x-ray findings.  In June 1995, the VA examiner opined 
that recent symptoms of sharp pain in the veteran's right 
thumb were related to his use of the hand with hard objects 
like hard grip and pressure and not necessarily secondary to 
wrist fusion.  There was no evidence of carpal tunnel 
syndrome.  While probable fibrosis of the flexor tendon and 
tendon sheath of the right thumb were diagnosed in December 
1995, the VA examiner found they were not related to the 
wrist fusion.   In December 1997, the VA examiner diagnosed a 
normal right hand and commented that an EMG report was 
negative for any nerve entrapment in the hand and hand 
function seemed within normal limits. 

In support of his contentions, the veteran points to the 
August 1995 statement of Dr. Magnell.  While the conclusions 
of a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992) (an opinion relating a 
current disability to service has more probative value when 
it takes into account the records of prior treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture' that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  Although on initial 
review, Dr. Magnell's 1995 statement appears to support the 
veteran's claim, a close reading shows that it does not.  His 
opinion, at most, does little more than propose that it is 
possible that the veteran's complaints of right shoulder, 
elbow and hand pain are related to the right wrist fusion.  
However, he does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The Board is of the opinion 
that an opinion based on a review of the chart is entitled to 
far greater weight than an opinion not so supported or a 
diagnosis that is merely the product of a history elicited 
from the claimant.  See Wilson; Corry.  Here, Dr. Magnell did 
not have the opportunity to review the veteran's entire 
medical record, apparently last examined the veteran in April 
1995 and provided an opinion not fully supported by any facts 
applicable in the veteran's case.  In fact, in February 1994, 
the veteran complained of shoulder pain attributed to a 
recent fall, x-rays showed mild degenerative changes at the 
acromioclavicular joint and, in April 1994, Dr. Magnell noted 
that the veteran's other shoulder had developed symptoms.  
However, at no time was any shoulder pathology attributed to 
the veteran's wrist fusion.

The Board finds that it is not shown that the veteran has 
osteoarthritis of the right shoulder as a result of his 
service-connected wrist injury, that there is no evidence of 
a current right elbow or hand disorder and that any 
complaints of right hand or elbow pain are not attributable 
to the service-connected right wrist fusion.  Although the 
veteran as a lay witness is competent under law to describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or offer a medical opinion attributing a 
disability to service, or to a service-connected disability, 
as this requires medical expertise.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this regard, the Board observes that there is some 
indication in the record that the veteran's right shoulder 
problems are due to the general aging process.  His right 
hand complaints have been related to holding hard objects, 
perhaps in the course of his lengthy tenure as a glazier.  In 
any case, there is no medical opinion convincingly relating 
the current right acromioclavicular joint arthritis to an 
injury in service or service-connected disability.  Further, 
no medical opinion or other medical evidence showing that the 
veteran currently has osteoarthritis of the right elbow, or a 
right hand condition, due to a service-connected disability, 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

In the absence of competent evidence relating the veteran's 
right shoulder acromioclavicular joint arthritis to service, 
any incident of service origin, or a service-connected 
disability, and in the absence of medical evidence showing 
that the veteran currently has osteoarthritis of the right 
elbow and a right hand condition due to service or a service-
related disability, service connection for osteoarthritis of 
the right shoulder or a right hand or elbow condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.310.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection is denied for osteoarthritis of the right 
shoulder.

Service connection is denied for a right elbow disability.  

Service connection is denied for a right hand disability.  



________________________
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

